***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         INDEPENDENT PARTY OF CT—STATE
            CENTRAL ET AL. v. DENISE W.
              MERRILL, SECRETARY OF
                THE STATE, ET AL.
                    (SC 20165)
  Robinson, C. J., and Palmer, Mullins, Kahn, Ecker and Vertefeuille, Js.

                                   Syllabus

Pursuant to statute (§ 9-372 [6]), ‘‘ ‘[m]inor party’ means a political party or
   organization which is not a major party and whose candidate for the
   office in question received at the last-preceding regular election for such
   office . . . at least one per cent of the whole number of votes cast for
   all candidates for such office at such election . . . .’’
Pursuant further to statute (§ 9-374), ‘‘no authority . . . having jurisdiction
   over the conduct of any election shall permit the name of a candidate
   of [a minor] party for any office to be printed on the official ballot
   unless at least one copy of the party rules regulating the manner of
   nominating a candidate for such office has been filed in the office of
   the Secretary of the State at least sixty days before the nomination of
   such candidate,’’ and those ‘‘[p]arty rules shall not be effective until
   sixty days after [their] filing . . . .’’
The plaintiffs, a faction of this state’s Independent Party based in Danbury
   and its officers, brought the present action seeking, inter alia, a judgment
   declaring that the statewide Independent Party is governed by a set of
   bylaws drafted in 2006 and not, as claimed by the defendants T and R,
   the officers of another faction of this state’s Independent Party based
   in Waterbury, a separate set of bylaws drafted in 2010. In 2003, T and
   certain other individuals formed the Waterbury faction for the purpose
   of endorsing candidates for municipal elections. In 2006, the head of
   the Danbury faction of this state’s Independent Party, F, joined with T
   in order to petition for statewide offices but failed to obtain a sufficient
   number of signatures to gain access to the ballot. Later that year, F and
   L, together with one other person, filed a set of bylaws with the named
   defendant, the secretary of the state, along with a form designating
   themselves as officers of the State Central Committee of the Independent
   Party of Connecticut. In 2008, F and T again joined together, this time
   with the goal of supporting the candidacy of Ralph Nader for president
   of the United States. In order to accomplish this, F and T filed a form
   with the secretary of the state designating themselves as the agents of
   the Independent Party and agreed to the creation of a new set of state-
   wide bylaws. After Nader received greater than one percent of the votes
   cast in the 2008 presidential election, the secretary of the state certified
   the Independent Party as a statewide minor party pursuant to § 9-372
   (6). T, along with one other person, subsequently drafted a new set of
   bylaws, which was later unanimously ratified in a publicly noticed meet-
   ing of registered Independent Party members in 2010. F received an
   advance copy of the proposed bylaws, attended that meeting, and did
   not object to them. The 2010 bylaws were then filed with the secretary
   of the state, and no objection was received within the sixty day period
   required under § 9-374. After a dispute in 2012, the Waterbury faction
   filed a separate action seeking placement of its candidates on the ballot
   in the general election but then withdrew its action after the trial court
   denied its motion for a temporary order of mandamus. Notwithstanding
   that separate action, the 2010 bylaws were used to govern caucuses,
   the nomination of candidates, and the election of party officers from
   2010 to 2014 without objection by the plaintiffs. In 2016, the Danbury and
   Waterbury factions held separate events for the purpose of nominating
   Independent Party candidates, and, when competing nominations were
   made, the secretary of the state declined to accept either nomination
   for placement on the ballot. On the eve of trial in the present case, T
   and R filed a motion for permission to amend their answer and assert
   a counterclaim seeking a judgment declaring that they were the rightful
   officers of the Independent Party, along with certain special defenses
   alleging, inter alia, that the plaintiffs had waived their right to contest
    the 2010 bylaws. The trial court granted T and R’s motion following the
    close of evidence. Shortly before a memorandum of decision was due
    pursuant to the statute (§ 51-183b) requiring trial judges to render judg-
    ment within 120 days of the date that the trial concluded, the trial court
    requested a sixty day extension from the parties. The plaintiffs objected
    to that request, and, shortly thereafter, the trial court ordered supplemen-
    tal briefing and arguments regarding whether the court had subject
    matter jurisdiction over the case. The trial court subsequently issued a
    written memorandum of decision in which it concluded that it had
    jurisdiction and found the facts in favor of T and R on the both the
    complaint and the counterclaim. In reaching its conclusion, the trial
    court rejected the plaintiffs’ argument that the 2012 decision denying
    the request for a temporary order of mandamus was entitled to preclusive
    effect. The trial court further found that T and R had proven, by a
    preponderance of the evidence, that the plaintiffs have waived any right
    they may have had to challenge the validity of the 2010 bylaws. The trial
    court rendered judgment for the defendants and ordered the secretary
    of the state to accept only those candidate endorsements made pursuant
    to the 2010 bylaws. From that judgment, the plaintiffs appealed. Held:
1. The trial court issued a timely memorandum of decision under § 51-183b,
    and, accordingly, that statute did not operate to deprive the trial court
    of personal jurisdiction over the parties; notwithstanding the plaintiffs’
    objection to the trial court’s request for an extension, the trial court’s
    order requiring supplemental briefing and arguments to address a color-
    able issue pertaining to subject matter jurisdiction, which was issued
    before the 120 day decision period lapsed, had the effect of stopping
    the decision period and restarting it after supplemental arguments
    were heard.
2. The trial court properly determined that, under § 9-374, the 2010 bylaws
    were the effective party rules of the statewide Independent Party;
    although there was nothing in the language of § 9-374 that would have
    expressly precluded the filing of party rules before Nader received 1
    percent of the vote as a statewide candidate in 2008, other related
    statutory provisions, including the statutory definition of ‘‘minor party’’
    set forth in § 9-372 (6), indicated that the Independent Party did not
    exist as a minor party for purposes of state election law until 2008, and,
    therefore, the 2006 bylaws simply had no effect with respect to the
    obligations of the secretary of the state.
3. The trial court properly declined to give preclusive effect to the decision
    denying the Waterbury faction’s motion for a temporary order of manda-
    mus in the 2012 action; that decision, which was based on a finding
    that the Independent Party did not follow the amendment procedures
    provided in the 2006 bylaws in adopting the 2010 bylaws, did not consti-
    tute a final judgment under the doctrine of res judicata or collateral
    estoppel, as it was issued on an expedited basis and specifically empha-
    sized that it was tentative in nature and not a final judgment on the merits.
4. The trial court’s factual finding, made in connection with the defendants’
    special defense of waiver, that the plaintiffs had waived any objection
    to the use of the 2010 bylaws to govern Independent Party proceedings
    was not clearly erroneous; there was ample evidence in the record to
    support the trial court’s factual finding, as the trial court properly cred-
    ited evidence that T and F actively worked together to form a statewide
    party in 2008, filed joint forms on behalf of the Independent Party, and
    discussed the proposed 2010 bylaws, which were later unanimously
    adopted, filed with the secretary of the state, and used without objection
    by the plaintiffs.
5. The plaintiffs could not prevail on their unpreserved constitutional claim
    that the trial court’s decision improperly interfered with the Independent
    Party’s right to choose its own candidates, as the plaintiffs induced the
    claimed error by naming the secretary of the state as a defendant and
    seeking an order mirroring the relief ultimately awarded.
6. The trial court did not abuse its discretion in granting T and R’s late
    request to amend their answer, as that amendment did not prejudice
    the plaintiffs; the plaintiffs did not claim that they would have litigated
    the case differently if the court had not permitted the amendment, that
    they were deprived of the time necessary to respond to the amendment,
    or that the amended answer confused the issues in the case.
      Argued October 19, 2018—officially released February 19, 2019

                             Procedural History
   Action for a judgment declaring, inter alia, that cer-
tain bylaws are the validly adopted and currently effec-
tive party rules of the statewide Independent Party, and
for other relief, brought to the Superior Court in the
judicial district of Hartford, where Michael Duff was
substituted as a plaintiff and the defendant Michael
Telesca et al. filed a counterclaim; thereafter, the case
was tried to the court, Hon. A. Susan Peck, judge trial
referee, who, exercising the powers of the Superior
Court, rendered judgment for the defendants on the
complaint and for the defendant Michael Telesca et al.
on the counterclaim, and the plaintiffs appealed.
Affirmed.
  Eliot B. Gersten, with whom was Johanna S. Katz,
for the appellants (plaintiffs).
   Maura Murphy Osborne, assistant attorney general,
with whom, on the brief, was George Jepsen, former
attorney general, for the appellee (named defendant).
  William M. Bloss, with whom were Alinor C. Sterling
and Emily B. Rock, for the appellees (defendant
Michael Telesca et al.).
                          Opinion

    ROBINSON, C. J. This appeal is the latest battle in
the war for control over the state’s Independent Party
between its Danbury faction, which is led by the plain-
tiffs, the Independent Party of CT—State Central and
its officers, Michael Duff, Donna L. LaFrance, and Roger
Palanzo,1 and its Waterbury faction, which is led by two
of the defendants, Michael Telesca and Rocco Frank,
Jr. The plaintiffs appeal2 from the judgment of the trial
court, rendered after a bench trial, for Telesca and
Frank on the complaint and the counterclaim in the
present action, which both sought declaratory and
injunctive relief. Specifically, the trial court ordered
the named defendant, Secretary of the State Denise
W. Merrill,3 to accept candidate endorsements made
pursuant to the Independent Party’s 2010 bylaws (2010
bylaws), which, in effect, gave the Waterbury faction
control over the Independent Party’s statewide nomina-
tions. There are two principal issues among the plain-
tiffs’ plethora of claims in the present appeal. First, we
consider whether the trial court’s order of supplemental
briefing and oral argument concerning its subject mat-
ter jurisdiction, issued just prior to the 120 day decision
deadline pursuant to General Statutes § 51-183b,4 and
after the plaintiffs’ objection to the trial court’s request
for an extension, preserved its personal jurisdiction
over the parties by stopping and later restarting the
decision period. The second principal issue is whether
the trial court properly determined that General Stat-
utes § 9-374,5 which requires the filing of party rules
before the name of a candidate endorsed by a minor
political party may be printed on an election ballot,
rendered the 2010 bylaws controlling, as opposed to
bylaws that the Danbury faction had filed with the Sec-
retary in 2006 (2006 bylaws) prior to the Independent
Party’s receiving the 1 percent of statewide votes neces-
sary to confer minor party status. Because we conclude
that the order of supplemental briefing and argument
opened the 120 day decision period and later restarted
it, thus rendering the trial court’s decision timely under
§ 51-183b, and also conclude that the trial court properly
construed § 9-374, we affirm the judgment of the trial
court.6
   The record reveals the following relevant facts, as
found by the trial court, and procedural history. The
genesis of the current Independent Party dates to 2003,
when Telesca and others formed the Waterbury Inde-
pendent Party (Waterbury party), ‘‘to run candidates
for local office as an alternative to the major parties.’’
The Waterbury party ‘‘endorsed a full slate of candidates
for municipal elections in Waterbury and [saw] eight
people [elected] to office, each of whom received more
than 1 percent of the vote in [his or her] individual
[race]. Because the candidates received at least 1 per-
cent of the vote in each of those races, the Waterbury
[party] was eligible for minor party status for those
offices. Thereafter, Waterbury electors could register
as Independent Party members for local elections. After
the 2003 Waterbury municipal elections, the [Secretary]
sent a letter to the Waterbury [party] requesting that
it submit party rules. In 2004, the Waterbury [party]
drafted bylaws on how to conduct caucuses and created
a nominating process for future races. Telesca’s goal
was to build a new statewide third party to help people
get ballot access around the state. The Waterbury
[party] bylaws were filed with the [Secretary and the]
Waterbury town clerk . . . .’’
   ‘‘In 2004, the Waterbury [party] decided to run candi-
dates in races for state representative and state [sena-
tor] in the Waterbury area. . . . Around this time,
Telesca learned about a separate Independent Party
that had been formed in Danbury headed by [Robert]
Fand that had reserved the name [‘Independent Party
for the 30th Senate District’ (Danbury party)]. Because
the Danbury [party] had already reserved the party des-
ignation of Independent Party for the 30th Senate Dis-
trict, the Waterbury [party] was not allowed to nominate
a candidate for that election. In 2004, Telesca and Fand
reached an agreement that the Waterbury [party] would
not operate in Danbury and the Danbury [party] would
not operate in Waterbury. . . .
   ‘‘In 2006, the Waterbury [party] attempted to reserve
the name ‘Independent Party’ statewide but was not
able to do so because there were local parties using
the name ‘Independent’ in both Danbury and Waterbury.
The [Secretary] would not allow two different parties
with any part of the same name on the ballot at the
same time. In 2006, Telesca and [his colleague, John]
Mertens learned from the [Secretary] that they needed
to get the local independent parties to come together
in order to . . . petition for statewide offices. In 2006,
Telesca and Fand joined together and signed and filed
a form [ED-6017 with the Secretary] as members of
the Independent Party Designation Committee, but they
failed to obtain enough signatures to get ballot access
for any statewide office. As a result, there was no state-
wide minor party established in that year. . . .
   ‘‘In September 2006, Fand, [John L.] Dietter, and
LaFrance filed a form ED-48 with the [Secretary] desig-
nating themselves as the three members of the party
committee for the ‘Independent Party of CT—State Cen-
tral.’ . . . At the same time, these individuals filed the
2006 bylaws, which consisted of one page [entitled]
‘Party Rules Amended.’ . . . The introductory para-
graph of those rules states that the committee ‘adopts
the following rules for the establishment of local com-
mittees and nomination of candidates.’ . . . The final
paragraph of the 2006 bylaws . . . indicates that the
rules were passed unanimously at the meeting of the
‘State Central Committee of the Independent Party of
Connecticut on [September 27, 2006],’ and is signed by
. . . Dietter [as] Chairman . . . LaFrance [as] Trea-
surer, and . . . Fand [as] Deputy Treasurer . . . .’’
(Citations omitted; footnote added.)
   ‘‘In 2008, Fand and Telesca [again] joined together
to create a statewide Independent Party. There were
other Independent Party chapters in the state at this
time, including ones in Winsted and Milford. Telesca
assisted those chapters by providing information
regarding the election process. The immediate goal in
2008 was to run Ralph Nader as a candidate for presi-
dent . . . and achieve 1 percent of the vote, which
would establish the Independent Party as a statewide
minor party. See General Statutes § 9-372 (6).8 In a joint
effort to accomplish this goal, Telesca and Fand both
signed and filed [a] form ED-601 . . . as the designated
agents of the Independent Party. The form designated
the name Independent Party not only for president,
vice president, and electors, but also for state senate
districts 24, 28, and 11, state assembly districts 110 and
96, United States congressmen for the third and fifth
districts, and for several registrar of voters and probate
judge races.’’ (Footnote added.)
   The trial court credited Telesca’s testimony that,
‘‘because there were different rules for the various local
parties in the state who controlled the Independent
Party line for their localities, he and Fand agreed that
they would need to create a new set of bylaws to accom-
plish their joint goal of creating a statewide minor party.
Without a statewide party, a local Independent Party
could oppose a statewide candidate for any office by
reserving the same or a similar party designation for
[its town]. Running . . . Nader for president provided
a clear path toward garnering 1 percent of the vote
and establishing a statewide minor party. Once Nader
achieved over 1 percent of the vote in the 2008 presiden-
tial election, the [Secretary] certified the Independent
Party as a minor party and notified all town registrars
of voters of the Independent Party’s new status as a
statewide minor party. . . . Subsequently, anyone in
the state could register to vote as a member of the
Independent Party.
  ‘‘Following the 2008 election, Telesca and Mertens
drafted bylaws for the new statewide party. Telesca
sent out [between] 700 [and] 800 postcards about a
meeting to be held on March 20, 2010, concerning pro-
posed bylaws to any registered member of the Indepen-
dent Party who had voted in the last two elections.
Mertens created a website and posted the proposed
bylaws on it months in advance of the meeting. Telesca
put an advertisement in the Hartford Courant announc-
ing the meeting/caucus and gave advance notice to the
[Secretary]. Telesca also sent Fand a postcard and gave
him a copy of the proposed bylaws before the meeting,
which Fand acknowledged. Telesca and [his colleague
Mary] Iorio met with Fand about the bylaws for the
new statewide party before the meeting was held.
   ‘‘On March 20, 2010, the Independent Party held a
meeting in Waterbury of registered Independent Party
members from around the state to ratify the [2010]
bylaws for the new statewide party. At the meeting,
Fand did not object either to the meeting, the idea of
creating bylaws for the new statewide party, or the
bylaws themselves, [and also did not] request any
changes to the [2010] bylaws as proposed. There was
an agenda for the meeting and a sign-up sheet. Only
registered Independent Party members were allowed
to vote on the [2010] bylaws. The vote to approve the
bylaws was unanimous. The [2010] bylaws were filed
with the [Secretary] on March 22, 2010 . . . . No objec-
tions were filed with the [Secretary] within sixty days
of the filing date.’’ (Citation omitted.)
  ‘‘A caucus was held on August 21, 2010, to nominate
Independent Party candidates for placement on the
November 2, 2010 ballot. The 2010 bylaws were used
to guide the nomination process at the caucus. The
Independent Party got ballot access for statewide
offices in 2010 by going through the petitioning process
for candidates and by filing a form ED-601 . . . . The
purpose of the caucus was to endorse candidates for
certain offices and to ratify endorsements for other
offices that had been made through the petitioning pro-
cess. At a meeting held on August 21, 2010, immediately
prior to the caucus, Telesca was authorized to preside
over the statewide caucus, file all paperwork regarding
the upcoming state elections, and to act as the agent
and acting chairman of the Independent Party.
   ‘‘Following the caucus, a document confirming the
nominations and endorsements of the statewide Inde-
pendent Party candidates for the 2010 election was
filed with the [Secretary]. The document was signed by
Telesca as presiding officer of the caucus, and LaFrance
and Fand as agents of the Independent Party. . . . At
the time, Fand and LaFrance constituted two-thirds of
the [Independent Party of CT—State Central]. The [Sec-
retary] subsequently approved a revised list of nomin-
ees on September 8, 2010. . . . All of the candidates
were nominated pursuant to the 2010 bylaws. The new
statewide Independent Party subsequently published a
political advertisement showing its endorsed candi-
dates for the 2010 election. . . .
  ‘‘[On the basis of] the evidence presented at trial, in
the 2010 election cycle, there was no conflict between
the Waterbury and Danbury factions of the Independent
Party.’’ (Citations omitted.) Indeed, the trial court also
found that there ‘‘was no evidence of conflict between
the Waterbury and Danbury factions in the 2008, 2009,
2010, or 2011 election cycles. The 2006 bylaws were
not used by the Independent Party to nominate anyone
for president in 2008 or for statewide office in 2008,
2010, 2012, or 2014. The Danbury faction did not object
to the caucuses held pursuant to the 2010 bylaws to
nominate candidates for statewide office in either 2010
or 2012. On June 10, 2012, the Independent Party held
a caucus to elect the officers of the statewide party.’’
   The conflict between the factions that led to litigation
first developed in early 2012, when ‘‘Fand invited Tel-
esca to a meeting with Danbury mayor Mark Boughton
in an effort to gain Telesca’s support for Boughton as
the endorsed candidate of the Independent Party [for
governor]. Boughton hoped to run for governor as the
next nominee of the Republican Party. Telesca refused
to give Fand his assurance, as chairman of the Indepen-
dent Party, that he would endorse Boughton for gover-
nor and informed Fand that the Independent Party’s
endorsement of candidates was up to the party member-
ship, not him. After that meeting, Telesca and Fand’s
relationship soured.
   ‘‘Because Nader received more than 1 percent of the
vote in 2008 presidential election, the Independent
Party was able to nominate and endorse a candidate for
the 2012 presidential election without having to go
through the petitioning process. On August 21, 2012, the
Independent Party held a caucus, conducted pursuant to
the 2010 bylaws, to nominate and endorse a presidential
candidate for 2012. The votes were limited to Indepen-
dent Party members. At the caucus, Rocky Anderson
was selected as the presidential nominee of the Indepen-
dent Party. Although the 2006 bylaws reserved the right
of the Danbury faction to make the Independent Party’s
nomination for president, the nomination for president
was decided at the August 21, 2012 caucus [pursuant to]
the 2010 bylaws without objection. Because Anderson
failed to garner at least 1 percent of the vote for presi-
dent, the Independent Party lost its presidential ballot
line for the 2016 presidential election.
  ‘‘In 2014, the Independent Party held a statewide cau-
cus and nominated candidates pursuant to the 2010
bylaws. No one objected to the use of the 2010 [bylaws]
for Independent Party nominations in the 2014 state-
wide elections. In 2015, local Independent Party chap-
ters nominated candidates for municipal elections. In
2016, the Danbury faction and the Waterbury faction
nominated different candidates for the Independent
Party’s state senate endorsement for one particular
race. On August 23, 2016, the Danbury faction held an
endorsement event at which nominations for president,
vice president, United States Senate, United States
House of Representatives, state senate and state
[house] were made and thereafter filed with the [Secre-
tary]. Notice of the meeting was given pursuant to Gen-
eral Statutes § 9-452a. . . . Telesca attended that
endorsement meeting and voted no without comment
when the nominees were presented for a vote. Telesca
did not challenge how Duff, the presiding officer, con-
ducted the meeting. Nor did Telesca challenge anyone’s
right to vote at the meeting. Telesca filed a complaint
with the State Elections Enforcement Commission
against the current members of the [Danbury faction],
Duff, LaFrance, Palanzo and others. The [Waterbury
faction] also selected nominees at an event noticed for
that purpose which were also filed with the [Secretary].
Where there were competing nominations, the [Secre-
tary] did not accept either nomination for placement
on the ballot. A major point of contention between the
two factions is that the Waterbury faction believes that
the Danbury faction is merely a proxy for the Repub-
lican Party and not truly representative of the Inde-
pendent Party.’’ (Citation omitted; footnote omitted;
internal quotation marks omitted.)
   The plaintiffs then brought the present action for
declaratory and injunctive relief, which is the latest in
a line of lawsuits arising from the conflict between the
Waterbury and Danbury factions.9 The case was tried
to the court, Hon. A. Susan Peck, judge trial referee,
on October 11, 17, and 18, 2017, with posttrial oral
argument on March 23, 2018. Following supplemental
briefing and oral argument with respect to whether the
political question doctrine deprived the trial court of
subject matter jurisdiction over this case, on August
21, 2018, the trial court issued a lengthy memorandum
of decision in which it concluded that it had subject
matter jurisdiction over this case10 and rendered judg-
ment for the defendants on the complaint.
   With respect to its specific findings of fact and conclu-
sions of law, the trial court first concluded as a matter
of statutory interpretation that the 2010 bylaws were
controlling under the statutory scheme governing minor
parties, in particular §§ 9-374 and 9-372 (6), the ‘‘plain
language of [which] indicates that a minor party does
not exist in Connecticut until it designates a candidate
for office who achieves 1 percent of the vote.’’ The trial
court further observed that, in contrast to the 2010
bylaws, which were created in a statewide process after
Nader’s nomination in 2008, the 2006 bylaws were filed
with the Secretary at a time when ‘‘the party so-named
had not achieved minor party status for any statewide
office.’’ Thus, the trial court determined that the ‘‘2006
bylaws are valid only to the extent they are recognized
as such within the local committee. Although the plain-
tiffs filed the 2006 bylaws with the [Secretary], the filing
of these rules merely allowed the [Danbury faction] to
nominate local candidates and get them on an official
ballot once they had attained 1 percent of the vote for a
particular office. The 2006 bylaws did not automatically
allow the [Danbury faction] to gain control of the state-
wide Independent Party after the 2008 presidential elec-
tion.’’11 (Footnote omitted.) Accordingly, the trial court
concluded that ‘‘the only statewide Independent Party
was created post-2008, and the 2010 bylaws are the only
valid governing rules of that party.’’12
   The trial court also rejected the plaintiffs’ additional
arguments about why the 2006 bylaws should be consid-
ered controlling. With respect to those relevant to this
appeal, the trial court first considered the plaintiffs’
conduct subsequent to the adoption of the 2010 bylaws
and concluded that ‘‘the defendants have established
by a preponderance of the evidence submitted in this
case [their special defense alleging] that the plain-
tiffs have waived any right they may have had to chal-
lenge the validity of the 2010 bylaws.’’ The trial court
also rejected the plaintiffs’ contention that a 2012 deci-
sion issued by Judge Mark H. Taylor in Independent
Party of Connecticut v. Dietter, Superior Court, judi-
cial district of Waterbury, Docket No. CV-XX-XXXXXXX-S
(September 28, 2012) (2012 Waterbury action), which
had concluded ‘‘that the 2006 bylaws were the validly
adopted Independent Party rules,’’ was entitled to
preclusive effect in the present case. The trial court
reasoned that the 2012 Waterbury action was distin-
guishable because it did not concern statewide office,
addressed only ‘‘a motion for a temporary order of man-
damus, and . . . was [subsequently] withdrawn.’’
   Accordingly, the trial court concluded that the plain-
tiffs ‘‘failed to establish by a preponderance of the evi-
dence that they are entitled to the declaratory and
injunctive relief requested in their second amended
complaint,’’ which would have given them control over
the Independent Party. Instead, the trial court con-
cluded that ‘‘the defendants . . . have established by
a preponderance of the evidence that the 2010 bylaws
are the validly adopted and operative bylaws of the
Independent Party/Independent Party of Connecticut,
filed pursuant to the requirements of § 9-374, and that
[Telesca and Frank] are the duly elected officers of the
Independent Party/Independent Party of Connecticut,
and the individual plaintiffs are not. In addition, the
court hereby declares that the 2006 bylaws apply only
to the Danbury faction’s local committee of the Indepen-
dent Party. Finally, the court hereby declares and orders
that the [Secretary] must accept only the nominations
and endorsements of the Independent Party/Indepen-
dent Party of Connecticut, made pursuant to the 2010
bylaws filed with the [Secretary] on March 22, [2010],
or as may be amended, pursuant to . . . § 9-374.’’
According to the plaintiffs, this order effectively ‘‘gives
the Waterbury faction, under the leadership of Telesca
and Frank, control of the statewide ballot line.’’ This
expedited appeal followed.13 See footnote 2 of this
opinion.
  On appeal, the plaintiffs claim that the trial court (1)
lost personal jurisdiction over this case when it failed
to render judgment within 120 days as required by § 51-
183b, (2) improperly construed § 9-374 in concluding
that the 2010 bylaws are controlling, (3) improperly
declined to give preclusive effect to Judge Taylor’s deci-
sion in the 2012 Waterbury action, (4) committed clear
error in finding that they had waived their objections
to the 2010 bylaws, (5) crafted an order that violated
their constitutional rights, and (6) abused its discretion
in permitting the defendants to amend their answer to
assert special defenses and counterclaims. Additional
relevant facts and procedural history will be set forth
in the context of each of these claims as necessary.
                             I
    WHETHER § 51-183B DEPRIVED THE TRIAL
      COURT OF PERSONAL JURISDICTION
   Relying primarily on Foote v. Commissioner of Cor-
rection, 125 Conn. App. 296, 8 A.3d 524 (2010), and
Waterman v. United Caribbean, Inc., 215 Conn. 688,
577 A.2d 1047 (1990), the plaintiffs first claim that the
trial court lost personal jurisdiction over this case
because it failed to issue its decision within 120 days
after oral argument and posttrial briefing as required
by § 51-183b. The plaintiffs argue that their refusal to
consent to the extension of time requested by the trial
court deprived it of authority to issue the decision after
120 days had passed, and that countenancing the trial
court’s attempt to extend the deadline by raising subject
matter jurisdictional questions at the last minute would
remove the ‘‘teeth’’ from § 51-183b. The plaintiffs further
argue that it was improper for the trial court to raise
subject matter jurisdictional questions so late in the
process because the parties had mentioned these issues
repeatedly earlier in the proceedings. In response, the
defendants contend that the trial court’s decision was
timely under § 51-183b because its order of supplemen-
tal briefing and argument concerning its subject matter
jurisdiction, which was filed prior to the expiration of
the original 120 day decision period, had the effect of
stopping and then restarting the 120 day decision period
after the court heard supplemental arguments on
August 3, 2018. We agree with the defendants and con-
clude that the trial court’s order requiring supplemental
briefing to address a colorable jurisdictional issue had
the effect of stopping the 120 day decision period, which
then started anew after supplemental arguments, thus
rendering its decision timely under § 51-183b.
  The record reveals the following additional relevant
facts and procedural history. On July 17, 2018, four days
before the trial court’s decision was due pursuant to
§ 51-183b, the trial court left voice mail messages for
the parties, requesting a sixty day extension to issue
the decision and asking them to file certain additional
proposed orders. On July 18, 2018, the defendants filed
proposed orders and did not comment as to timeliness.
That same day, the plaintiffs filed a response declining
to submit additional filings and refusing to waive the
120 day decision deadline, stating that a decision was
needed to facilitate plans for the 2018 elections in light
of the upcoming September 5, 2018 nomination filing
deadline pursuant to General Statutes § 9-452. On July
19, 2018, the trial court issued an order directing the
parties to brief the question of whether the court had
subject matter jurisdiction over the case under, inter
alia, the political question doctrine, and to appear for
oral argument on that issue on August 3, 2018. Following
oral argument, on August 21, 2018, the trial court issued
a comprehensive memorandum of decision addressing
both the jurisdictional issue and the merits of the vari-
ous claims made by the parties.
   At the outset, we note that the plaintiffs’ claim con-
cerns the application of the case law interpreting § 51-
183b to the undisputed facts, which raises a question
of law over which our review is plenary. See, e.g., Tom-
linson v. Tomlinson, 305 Conn. 539, 546, 46 A.3d 112
(2012); see also Gilmore v. Pawn King, Inc., 313 Conn.
535, 542, 98 A.3d 808 (2014) (‘‘we do not write on a
clean slate when this court previously has interpreted
a statute’’ [internal quotation marks omitted]).
   ‘‘[I]n past cases interpreting § 51-183b and its prede-
cessors, we have held that the defect in a late judgment
is that it implicates the trial court’s power to continue
to exercise jurisdiction over the parties before it. . . .
We have characterized a late judgment as voidable
rather than as void . . . and have permitted the late-
ness of a judgment to be waived by the conduct or the
consent of the parties. . . . [A]n unwarranted delay
in the issuance of a judgment does not automatically
deprive a court of personal jurisdiction. Even after the
expiration of the time period within which a judge has
the power to render a valid, binding judgment, a court
continues to have jurisdiction over the parties until
and unless they object. It is for this reason that a late
judgment is merely voidable, and not void.’’ (Citation
omitted; internal quotation marks omitted.) Foote v.
Commissioner of Correction, supra, 125 Conn. App.
300–301, quoting Waterman v. United Caribbean, Inc.,
supra, 215 Conn. 692; see also Commission on Human
Rights & Opportunities ex rel. Arnold v. Forvil, 302
Conn. 263, 269–70, 25 A.3d 632 (2011) (noting that § 51-
183b concerns personal rather than subject matter juris-
diction).
  The ‘‘completion date’’ of trial, for purposes of start-
ing the 120 day period, includes the filing of briefs and
completion of oral argument because ‘‘briefing of the
legal issues [is] a component of the judicial gathering
of the materials necessary to a well reasoned decision.
In related contexts, ‘completion’ has been held to
encompass the availability of all the elements directly
or indirectly to be considered in the rendering of a
decision.’’ Frank v. Streeter, 192 Conn. 601, 604, 472
A.2d 1281 (1984); see also Fibre Optic Plus, Inc. v. XL
Specialty Ins. Co., 125 Conn. App. 399, 406, 8 A.3d 539
(2010) (‘‘completion date’’ includes any oral argument
heard subsequent to filing of briefs), cert. granted, 300
Conn. 907, 12 A.3d 1003 (2011) (appeal withdrawn Feb-
ruary 14, 2012), and cert. granted, 300 Conn. 907, 12
A.3d 1003 (2011) (appeal withdrawn February 28, 2012).
   Our decision in Commission on Human Rights &
Opportunities ex rel. Arnold v. Forvil, supra, 302 Conn.
263, controls the plaintiffs’ claim in the present appeal.
In that case, we followed the Appellate Court’s decision
in Statewide Grievance Committee v. Ankerman, 74
Conn. App. 464, 470, 812 A.2d 169, cert. denied, 263
Conn. 911, 821 A.2d 767 (2003), and concluded that,
‘‘when a trial court properly reopens a case during
the pendency of the 120 day statutory time period, the
completion of proceedings scheduled on the date the
proceedings were reopened constitutes the relevant
completion date for purposes of commencing the 120
day limitation period for rendering judgment.’’ (Empha-
sis added.) Commission on Human Rights & Opportu-
nities ex rel. Arnold v. Forvil, supra, 271; see also
Statewide Grievance Committee v. Ankerman, supra,
470 (trial court’s order that attorney appear at hearing
on disposition of grievance proceedings opened 120
day period). Thus, under Forvil, the trial court’s order
requiring supplemental briefing and argument within
120 days had the effect of stopping the decision period
and then restarting it after supplemental arguments
were heard.
   The plaintiffs’ reply brief relies, however, on Water-
man v. United Caribbean, Inc., supra, 215 Conn. 688,
for the proposition that their July 18, 2018 refusal to
consent to a late decision deprived the trial court of
authority to render a late judgment. See id., 694 (con-
cluding that parties could not withdraw their prejudg-
ment refusal to consent upon subsequently learning of
favorable judgment). We understand the plaintiffs to
argue that, under Waterman, their refusal to extend the
deadline acted, as a matter of law, to block the court
from subsequently reopening the decision period in any
way, even to address a jurisdictional issue. We disagree
with this reading of Waterman. First, that case is factu-
ally distinguishable from the present case because the
trial court in Waterman took no steps to open the 120
day period prior to its expiration and had not asked
for consent until after the lapse of the 120 day period.
See id., 690 (‘‘[b]y a letter dated October 5, 1988, which
acknowledged that a judgment had not been rendered
within the 120 day period . . . the trial court asked
the parties to consent to an extension of time until
December 15, 1988’’ [emphasis added]). In contrast to
Waterman, the trial court in the present case acted to
reopen the jurisdictional period by requesting supple-
mental briefing and argument while it still had personal
jurisdiction because the 120 day period had not yet
elapsed.
  Second, beyond the trial court’s inherent discretion
to seek supplemental briefing and argument on factual
or legal issues in the case, the plaintiffs’ Waterman
argument, insofar as it concerns the trial court’s deci-
sion to raise a colorable question of subject matter
jurisdiction, squarely conflicts with the axiom that ques-
tions about subject matter jurisdiction issues may be
raised at any time, including by the court, sua sponte,
and on appeal. See, e.g., Angersola v. Radiologic Associ-
ates of Middletown, P.C., 330 Conn. 251, 265, 193 A.3d
520 (2018). Indeed, in Machado v. Taylor, 326 Conn.
396, 404, 163 A.3d 558 (2017), we recently concluded
that it ‘‘would contravene well settled law’’ to allow
‘‘delay or laches [to preclude] a jurisdictional chal-
lenge.’’ In so concluding, we emphasized that ‘‘[t]he
objection of want of jurisdiction may be made at any
time,’’ including by the court sua sponte, and that ‘‘[t]he
requirement of subject matter jurisdiction cannot be
waived by any party and can be raised at any stage in
the proceedings.’’ (Emphasis omitted; internal quota-
tion marks omitted.) Id.; see also id. (concluding that
trial court improperly denied motion to dismiss ‘‘and
render[ed] judgment in favor of the plaintiff without
first resolving whether the defendant’s motion raised
a colorable jurisdictional issue, and, if so, whether it
had jurisdiction over the cause of action’’).
  In the present case, we conclude that the trial court’s
order requiring supplemental briefing stopped the 120
day decision period, which then restarted after supple-
mental arguments were heard, thus rendering the trial
court’s decision in this case timely under § 51-183b,
notwithstanding the plaintiffs’ earlier refusal to consent
to the requested extension.14 Accordingly, § 51-183b did
not operate to deprive the trial court of the personal
jurisdiction over the parties required to decide this case.
                             II
       WHETHER § 9-374 RENDERS THE 2010
            BYLAWS CONTROLLING
   We next address the second principal issue in this
appeal, namely, whether the trial court improperly con-
strued § 9-374 in concluding that the 2010 bylaws, filed
after Nader’s tally of 1 percent of the vote in the 2008
election afforded the Independent Party statewide sta-
tus for the first time, were controlling over the 2006
bylaws previously filed by the Danbury faction. The
plaintiffs argue that the trial court’s construction of § 9-
374 has the effect of improperly supplying nonexistent
statutory language because, as enacted by the legisla-
ture, the statute ‘‘contains no requirement’’ that a party
refile its bylaws with the Secretary ‘‘upon achieving
minor party status.’’ The plaintiffs rely on ‘‘[p]ublic pol-
icy and common sense,’’ arguing that the trial court’s
construction of the statute ‘‘would create a burdensome
and tedious exercise for minor parties that the statutory
scheme does not anticipate [or] facilitate,’’ insofar as
it would require that ‘‘new bylaws . . . be filed every
time the Independent Party wins new minor party status
for a given office . . . .’’ In response, the defendants
contend that, under General Statutes § 1-2z, the court’s
construction of § 9-374 must consider the definition of
minor party in a related statute, § 9-372 (6), and that,
because the Independent Party did not receive 1 percent
of the vote until 2008, ‘‘[n]o matter how the plaintiffs
styled it, the 2006 filing was not the filing of a statewide
minor party.’’ We agree with the defendants and con-
clude that, under § 9-374, the 2010 bylaws govern the
statewide Independent Party.
   Whether § 9-374 renders the 2010 bylaws controlling
‘‘presents a question of statutory construction over
which we exercise plenary review. . . . When constru-
ing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case, including the ques-
tion of whether the language actually does apply. . . .
In seeking to determine that meaning . . . § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . When a statute is not plain and unam-
biguous, we also look for interpretive guidance to the
legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . The test to determine ambiguity
is whether the statute, when read in context, is suscepti-
ble to more than one reasonable interpretation.’’ (Inter-
nal quotation marks omitted.) Marchesi v. Board of
Selectmen, 328 Conn. 615, 627–28, 181 A.3d 531 (2018).
   Beginning with the statutory text, § 9-374 provides in
relevant part: ‘‘In the case of a minor party, no authority
of the state or any subdivision thereof having jurisdic-
tion over the conduct of any election shall permit the
name of a candidate of such party for any office to be
printed on the official ballot unless at least one copy
of the party rules regulating the manner of nominating
a candidate for such office has been filed in the office
of the Secretary of the State at least sixty days before
the nomination of such candidate. In the case of a minor
party, the selection of town committee members and
delegates to conventions shall not be valid unless at
least one copy of the party rules regulating the manner
of making such selection has been filed in the office of
the Secretary of the State at least sixty days before
such selection is made. A copy of local party rules
shall forthwith be also filed with the town clerk of the
municipality to which they relate. Party rules shall not
be effective until sixty days after the filing of the same
with the Secretary of the State. . . . The term ‘party
rules’ as used in this section includes any amendment
to such party rules. When any amendment is to be
filed as required by this section, complete party rules
incorporating such amendment shall be filed, together
with a separate copy of such amendment.’’ (Empha-
sis added.)
   Section 9-374 sets forth two operative time periods
with respect to the filing of the party rules. First, the
statute requires minor parties to file their party rules
with the Secretary ‘‘at least sixty days’’ before nomi-
nating a candidate or selecting town committee mem-
bers and delegates to conventions, and precludes state
or municipal officials from putting such candidates on
the ballot unless such a filing has been made. Second,
§ 9-374 provides that such party rules ‘‘shall not be
effective until sixty days after the filing of the same
with the Secretary of the State.’’ Given this time frame,
we agree that the plaintiffs’ reading of § 9-374 is plausi-
ble, insofar as there is no statutory language precluding
a minor party from filing its party rules before a given
point in time, or rendering those rules ineffective if filed
early, and reading § 9-374—standing by itself—in such
a manner might conceivably run afoul of the maxim
that, in construing statutes, ‘‘[w]e are not permitted to
supply statutory language that the legislature may have
chosen to omit.’’ (Internal quotation marks omitted.)
State v. Josephs, 328 Conn. 21, 27, 176 A.3d 542 (2018).
   We do not, however, read § 9-374 by itself. Section
1-2z counsels us to construe statutes in light of related
provisions, as we are ‘‘guided by the principle that the
legislature is always presumed to have created a harmo-
nious and consistent body of law . . . . [T]his tenet of
statutory construction . . . requires us to read statutes
together when they relate to the same subject matter
. . . . Accordingly, [i]n determining the meaning of a
statute . . . we look not only at the provision at issue,
but also to the broader statutory scheme to ensure
the coherency of our construction.’’ (Internal quotation
marks omitted.) State v. Fernando A., 294 Conn. 1, 21,
981 A.2d 427 (2009); see also, e.g., Gilmore v. Pawn
King, Inc., supra, 313 Conn. 555–56 (‘‘in interpreting a
statute, [r]elated statutory provisions, or statutes in pari
materia, often provide guidance in determining the
meaning of a particular word’’ [internal quotation marks
omitted]). Thus, we read § 9-374 in conjunction with
§ 9-372 (6), which defines ‘‘ ‘[m]inor party’ ’’ as ‘‘a politi-
cal party or organization which is not a major party
and whose candidate for the office in question received
at the last-preceding regular election for such office,
under the designation of that political party or organiza-
tion, at least one per cent of the whole number of votes
cast for all candidates for such office at such election
. . . .’’ (Emphasis added.) This definitional statute sug-
gests that a minor party simply does not exist—for
purposes of the ballot—unless and until its candidate
receives 1 percent of the vote for a particular office at
the last preceding regular election. Put differently, this
definition suggests that there is nothing—at least under
the contemplation of the statutory scheme—for those
bylaws to govern until a putative party’s candidate
receives 1 percent of the vote for an office.
   Another related statute, namely, General Statutes § 9-
453u,15 which governs applications to reserve party des-
ignations for candidates on the ballot by petition,
further supports this reading. The designation of a can-
didate under § 9-453u is a precursor to minor party
status, and that provision makes clear that a minor
party is conceptually distinct under the statutory
scheme from an organization seeking a party designa-
tion. See General Statutes § 9-453u (c) (3) and (4) (pre-
cluding designation of party name that ‘‘incorporate[s]
the name of any minor party which is entitled to nomi-
nate candidates for any office which will appear on the
same ballot with any office included in the statement’’
or is ‘‘the same as any party designation for which a
reservation with the secretary is currently in effect for
any office included in the statement’’). These provisions
indicate that a minor party simply does not exist for
purposes of our election laws until its candidate
receives 1 percent of the vote, thus triggering an obliga-
tion to file party rules and creating a party line on the
ballot for the next election. Because a minor party does
not exist prior to that point, ipso facto, party rules filed
prior thereto simply have no effect with respect to the
obligations of the Secretary.
   Although there is no legislative history to illuminate
the meaning of the statutes further, we observe that
limiting the effective party rules to those filed after the
putative minor party’s candidate receives 1 percent of
the vote, along with the sixty day period before those
rules take effect, has the salutary effect of allowing
the party to take shape and potentially eliminate the
confusion sown by factional disputes, such as that in
this case. The statutory framework also reflects the
organic nature of the development of statewide parties
like the Independent Party that have their genesis in a
conglomeration of smaller or local groups, each with
their own history and political interests. Accordingly,
we conclude that the trial court properly determined
that the 2010 bylaws are the effective party rules of the
Independent Party, because they were filed after Nader
received 1 percent of the vote as a statewide candidate.16
                            III
                 ADDITIONAL CLAIMS
   Beyond the principal issues in this appeal, the plain-
tiffs also raise numerous other claims. Specifically, the
plaintiffs contend that the trial court improperly (1)
failed to afford preclusive effect to Judge Taylor’s deci-
sion in the 2012 Waterbury action, (2) determined that
they had waived their rights to challenge the adoption
of the 2010 bylaws, (3) adopted a construction of § 9-
374 that violated the parties’ constitutional rights, and
(4) permitted the defendants to amend their answer to
add special defenses and counterclaims after the close
of evidence. See footnote 6 of this opinion. Because we
conclude that all of these claims lack merit, we briefly
address each in turn.
                            A
     Preclusive Effect of 2012 Waterbury Action
   The plaintiffs contend that the trial court’s decision
improperly conflicts with Judge Taylor’s decision in
the 2012 Waterbury action; see Independent Party of
Connecticut v. Dietter, supra, Superior Court, Docket
No. CV-XX-XXXXXXX-S; an action brought and withdrawn
by the Waterbury faction after Judge Taylor denied its
motion for a temporary order of mandamus based on
his finding that the ‘‘Independent Party did not follow
the amendment procedures provided in the 2006
[bylaws] for the adoption of amendments to those rules
in 2010.’’ The plaintiffs argue that Judge Taylor’s deci-
sion was well reasoned and considered ‘‘essentially the
same issues between essentially the same parties,’’ and
that the trial court in this case should have accorded it
preclusive effect given the defendants’ ‘‘gamesmanship’’
in withdrawing that action upon receipt of an adverse
ruling. In response, the defendants contend that Judge
Taylor’s decision in the 2012 Waterbury action lacks
preclusive effect in the present case because it was
specifically intended to be a preliminary decision ren-
dered on an expedited basis and not a final judgment
on the merits. We agree with the defendants and con-
clude that Judge Taylor’s decision in the 2012 Waterbury
action has no preclusive effect with respect to the pres-
sent case.
   The record reveals the following additional relevant
facts and procedural history. In one chapter of this
dispute between the parties; see footnote 9 of this opin-
ion; the officers of the Waterbury faction and its nomin-
ees for the 16th senate district and the 106th assembly
district brought the 2012 Waterbury action against the
Secretary, the officers of the Danbury faction, and their
corresponding house and senate candidates, seeking a
declaration and an order directing the Secretary to place
the Waterbury faction’s candidates on the ballot for
the 2012 election. Independent Party of Connecticut
v. Dietter, supra, Superior Court, Docket No. CV-12-
5016387-S. In that case, Judge Taylor observed that the
‘‘essential dispute between the parties revolve[d]
around the validity and proper adoption of political
party rules following the Independent Party of Connect-
icut’s qualification as a minor political party for presi-
dential elections, inter alia, which occurred after the
2008 election.’’ Id. Along with their complaint, the
Waterbury faction filed a motion seeking a temporary
order of mandamus. Id. After conducting an evidentiary
hearing and receiving memoranda of law on an expe-
dited basis, the court issued a decision denying that
motion. Id.
   Although Judge Taylor agreed with the Waterbury
faction’s claim that ‘‘the 2006 [bylaws] concerning the
party nomination process are extremely general and
do not so much as state the vote required for a local
committee or caucus endorsement,’’ he nevertheless
rejected its argument that the 2006 bylaws did not com-
ply with § 9-374, concluding that ‘‘there are no specific
requirements listed in the statute to guide a political
party in adopting party rules ‘regulating the manner of
nominating a candidate . . . .’ ’’ Id. Judge Taylor then
observed that the ‘‘question presented is whether the
[Waterbury faction] properly convened a caucus of the
Independent Party of Connecticut in 2010 to amend the
2006 [bylaws] and [to] elect new officers pursuant to
the newly adopted 2010 [bylaws]. The court finds that
the [Waterbury faction] did not follow the amendment
procedures provided in the 2006 [bylaws] for the adop-
tion of amendments to those rules in 2010. The court
further finds that the 2010 amendments made to the
2006 [bylaws] occurred at a caucus of the [Waterbury
faction] pursuant to a statute that is inapplicable to the
amendment of state party rules. These findings lead to
the court’s conclusion that the [Waterbury faction] has
failed to establish a clear legal right to the performance
of a duty by the [Secretary] necessary for the issuance
of an order of mandamus in this case.’’17 Id.
   Judge Taylor emphasized, however, that, ‘‘[t]hus far
in this case . . . the court has held only an expedited
hearing on a preliminary [m]otion for a [t]emporary
[order of] [m]andamus. The court notes that there has
not yet been a full opportunity for an exploration into
the questions raised at the preliminary hearing as to
whether the 2006 [bylaws] are fatally inconsistent with
state elections statutes, other than § 9-374 standing
alone. The 2006 [bylaws] appear to be vintage party
rules, allowing for strong party leadership through a
self-perpetuating central committee, holding a veto over
party endorsements that appear inconsistent with more
modern and open party rules and procedures. These
issues would be more thoroughly considered in a
motion to dismiss, which the [Danbury faction] has not
yet filed. Accordingly, in light of the inextricable link
between the issue of standing and the merits of the
[Waterbury faction’s] underlying claims, the court will
postpone a determination of the jurisdictional issue.’’
(Emphasis added.) Id. After Judge Taylor’s ruling on
the motion for a temporary order of mandamus, the
Waterbury faction subsequently withdrew the 2012
Waterbury action.
  Whether the preclusion doctrine of collateral estop-
pel or res judicata applies is a question of law subject
to plenary review. See, e.g., MacDermid, Inc. v.
Leonetti, 328 Conn. 726, 738–39, 183 A.3d 611 (2018).
‘‘Although res judicata and collateral estoppel often
appear to merge into one another in practice, analyti-
cally they are regarded as distinct.’’ Weiss v. Weiss, 297
Conn. 446, 458–59, 998 A.2d 766 (2010). ‘‘The doctrine
of res judicata provides that [a] valid, final judgment
rendered on the merits by a court of competent jurisdic-
tion is an absolute bar to a subsequent action between
the same parties . . . upon the same claim or demand.
. . . Res judicata prevents a litigant from reasserting
a claim that has already been decided on the merits.
. . . Under claim preclusion analysis, a claim—that is,
a cause of action—includes all rights of the plaintiff to
remedies against the defendant with respect to all or
any part of the transaction, or series of connected trans-
actions, out of which the action arose. . . . Moreover,
claim preclusion prevents the pursuit of any claims
relating to the cause of action which were actually made
or might have been made. . . . [T]he essential concept
of the modern rule of claim preclusion is that a judgment
against [the] plaintiff is preclusive not simply when it
is on the merits but when the procedure in the first
action afforded [the] plaintiff a fair opportunity to get
to the merits. . . . Stated another way, res judicata is
based on the public policy that a party should not be
able to relitigate a matter which it already has had an
opportunity to litigate. . . . [W]here a party has fully
and fairly litigated his claims, he may be barred from
future actions on matters not raised in the prior pro-
ceeding.’’ (Citations omitted; emphasis altered; internal
quotation marks omitted.) Id., 459–60.
   ‘‘[I]t is significant that the doctrine of res judicata
provides that [a] judgment is final not only as to every
matter which was offered to sustain the claim, but also
as to any other admissible matter which might have
been offered for that purpose. . . . The rule of claim
preclusion prevents reassertion of the same claim
regardless of what additional or different evidence or
legal theories might be advanced in support of it.’’
(Internal quotation marks omitted.) Id., 463.
   Similarly, the ‘‘fundamental principles underlying the
doctrine of collateral estoppel are well established. The
common-law doctrine of collateral estoppel, or issue
preclusion, embodies a judicial policy in favor of judi-
cial economy, the stability of former judgments and
finality. . . . Collateral estoppel, or issue preclusion,
is that aspect of res judicata which prohibits the relitiga-
tion of an issue when that issue was actually litigated
and necessarily determined in a prior action between
the same parties upon a different claim. . . . For an
issue to be subject to collateral estoppel, it must have
been fully and fairly litigated in the first action. It also
must have been actually decided and the decision must
have been necessary to the judgment. . . .
   ‘‘An issue is actually litigated if it is properly raised
in the pleadings or otherwise, submitted for determina-
tion, and in fact determined. . . . An issue is necessar-
ily determined if, in the absence of a determination of
the issue, the judgment could not have been validly
rendered. . . . If an issue has been determined, but the
judgment is not dependent [on] the determination of the
issue, the parties may relitigate the issue in a subsequent
action. . . . Before collateral estoppel applies [how-
ever] there must be an identity of issues between the
prior and subsequent proceedings. To invoke collateral
estoppel the issues sought to be litigated in the new
proceeding must be identical to those considered in the
prior proceeding. . . . In other words, collateral estop-
pel has no application in the absence of an identical
issue. . . . Further, an overlap in issues does not
necessitate a finding of identity of issues for the pur-
poses of collateral estoppel.’’ (Citations omitted;
emphasis altered; internal quotation marks omitted.)
MacDermid, Inc. v. Leonetti, supra, 328 Conn. 739–40.
   Finality of judgment is critical because ‘‘the preclu-
sive effects of res judicata and collateral estoppel
depend upon the existence of a valid, final judgment
on the merits by a court of competent jurisdiction.’’18
Slattery v. Maykut, 176 Conn. 147, 157, 405 A.2d 76
(1978); see also id. (‘‘a judgment of a court having juris-
diction of the parties and of the subject matter operates
as res judicata in the absence of fraud or collusion
even if obtained by default, and is just as conclusive
an adjudication between the parties of whatever is
essential to support the judgment as when rendered
after answer and complete trial’’); Corey v. Avco-
Lycoming Division, 163 Conn. 309, 317–18, 307 A.2d
155 (1972) (decisions of administrative board acting in
judicial capacity are entitled to res judicata effect), cert.
denied, 409 U.S. 1116, 93 S. Ct. 903, 34 L. Ed. 2d 699
(1973). This need for finality reflects the fact that the
application of preclusion doctrines can have ‘‘dramatic
consequences for the party against whom the doctrine
is applied.’’ (Internal quotation marks omitted.) Cum-
berland Farms, Inc. v. Groton, 262 Conn. 45, 59, 808
A.2d 1107 (2002).
   Accordingly, courts have held that preliminary deci-
sions, such as on preliminary injunctions or other tem-
porary orders, are not entitled to preclusive effect,
particularly when the court makes clear that it is a
‘‘tentative ruling . . . not intended as a final decision
on the merits. Ordinarily, findings of fact and conclu-
sions of law made in a preliminary injunction proceed-
ing do not preclude reexamination of the merits at a
subsequent trial.’’ Irish Lesbian & Gay Organization
v. Giuliani, 143 F.3d 638, 644 (2d Cir. 1998); see also
id., 644–46 (treating District Court’s earlier decision as
on merits and subject to res judicata effect, rather than
about whether to grant preliminary injunction, because
it dismissed plaintiff’s claims after hearing and ‘‘gave
no indication that this ruling was tentative or done
without prejudice, and [the plaintiff] did not dispute
the dismissal at the time’’); Gawker Media, LLC v. Bol-
lea, 129 So. 3d 1196, 1204 (Fla. App. 2014) (‘‘we are not
convinced that a ruling at such a provisional stage in
the proceedings should have preclusive effect,’’ and
preliminary injunction rulings may be given preclusive
effect only if ‘‘the prior decision is based on a decisive
determination and not on the mere likelihood of suc-
cess’’); Malahoff v. Saito, 111 Haw. 168, 182 n.16, 140
P.3d 401 (2006) (grant of preliminary injunction is ‘‘not
a final judgment sufficient for collateral estoppel pur-
poses’’ unless intended as final resolution [internal quo-
tation marks omitted]). Declining to accord the effect of
finality to preliminary decisions, such as on preliminary
injunctions or other temporary orders, is consistent
with the observation of the United States Supreme
Court that such orders are often issued with ‘‘haste’’
and are ‘‘customarily granted on the basis of procedures
that are less formal and evidence that is less complete
than in a trial on the merits.’’ University of Texas v.
Camenisch, 451 U.S. 390, 395, 101 S. Ct. 1830, 68 L. Ed.
2d 175 (1981).
   Having reviewed Judge Taylor’s decision in the 2012
Waterbury action, it is clear that he rendered it on an
expedited basis as, in essence, a preliminary injunction
ruling, without benefit of full exploration of the ques-
tions raised. Judge Taylor specifically emphasized that
his denial of the Waterbury faction’s motion for a tempo-
rary order of mandamus was tentative and not a final
judgment on the merits. Accordingly, we conclude that
the trial court properly declined to give preclusive effect
to Judge Taylor’s decision in the 2012 Waterbury
action.19
                            B
               Special Defense of Waiver
   The plaintiffs next claim that the trial court ‘‘improp-
erly intervened in the party’s internal affairs’’ because
the 2010 bylaws are ‘‘invalid’’ given that the defendants
did not follow the amendment procedure contained in
the 2006 bylaws. In this vein, the plaintiffs also contend
that the trial court improperly held for the defendants
with respect to the special defense of waiver; the plain-
tiffs contend specifically that the trial court improperly
found that they had waived any right to challenge the
validity of the 2010 bylaws, because, since 2012, they
have operated in accordance with Judge Taylor’s deci-
sion in the 2012 Waterbury action, which held that the
2010 bylaws were not a properly executed amendment
of the 2006 bylaws. In addition to renewing their statu-
tory argument that the 2006 bylaws were not binding
on the statewide Independent Party, which was a new
entity that did not exist until after the 2008 election,
the defendants also contend that the trial court properly
found that the plaintiffs waived objection to the 2010
bylaws by ‘‘their acquiescence in the process of their
adoption and in the use of those bylaws, with their
express consent, to govern subsequent nominations and
endorsements.’’ We agree with the defendants and con-
clude that the trial court’s finding that the plaintiffs had
waived any objection to the use of the 2010 bylaws to
govern Independent Party proceedings was not
clearly erroneous.
   ‘‘Waiver is a question of fact. . . . [W]here the fac-
tual basis of the court’s decision is challenged we must
determine whether the facts set out in the memorandum
of decision are supported by the evidence or whether,
in light of the evidence and the pleadings in the whole
record, those facts are clearly erroneous. . . . There-
fore, the trial court’s conclusions must stand unless
they are legally or logically inconsistent with the facts
found or unless they involve the application of some
erroneous rule of law material to the case. . . .
  ‘‘Waiver is the intentional relinquishment or abandon-
ment of a known right or privilege. . . . Waiver is
based upon a species of the principle of estoppel and
where applicable it will be enforced as the estoppel
would be enforced. . . . Estoppel has its roots in
equity and stems from the voluntary conduct of a party
whereby he is absolutely precluded, both at law and in
equity, from asserting rights which might perhaps have
otherwise existed . . . .
   ‘‘Waiver does not have to be express, but may consist
of acts or conduct from which waiver may be implied.
. . . In other words, waiver may be inferred from the
circumstances if it is reasonable to do so.’’ (Citations
omitted; internal quotation marks omitted.) AFSCME,
Council 4, Local 704 v. Dept. of Public Health, 272
Conn. 617, 622–23, 866 A.2d 582 (2005); accord RBC
Nice Bearings, Inc. v. SKF USA, Inc., 318 Conn. 737,
747, 123 A.3d 417 (2015); see also DeLeo v. Equale &
Cirone, LLP, 180 Conn. App. 744, 758–60, 184 A.3d 1264
(2018) (finding that defendant did not waive non-
compete clause in partnership agreement was not
clearly erroneous, despite defendant’s statement
encouraging plaintiff to take clients and that he did not
want to hurt plaintiff, because defendant never denied
existence or enforceability of noncompete clause and
reiterated accounting firm’s intention to adhere to part-
nership agreement, which required compensation when
departing partner took clients); Santos v. Zoning Board
of Appeals, 144 Conn. App. 62, 66–67, 71 A.3d 1263
(concluding that trial court’s finding that plaintiff had
waived 120 day decision deadline under § 51-183b ‘‘by
executing multiple agreements to extend the period for
the court to render judgment’’ was clearly erroneous
because plaintiff ‘‘seasonably objected’’ to late decision
and agreements ‘‘set forth a specific date beyond which
their consent to a late judgment would not extend’’),
cert. denied, 310 Conn. 914, 76 A.3d 630 (2013); Grey
v. Connecticut Indemnity Services, Inc., 112 Conn.
App. 811, 815–16, 964 A.2d 591 (2009) (trial court’s find-
ing that defendant waived right to arbitration was not
clearly erroneous because she ‘‘acted inconsistently
with her contractual right to arbitration’’ by litigating
case in court for three years before moving to compel
arbitration on eve of trial).
   We conclude that the trial court’s factual finding of
waiver with respect to the 2010 bylaws was not clearly
erroneous and was, moreover, consistent with the
court’s legal conclusion under § 9-374 and its underlying
findings—namely, that the Independent Party, as consti-
tuted in contemplation of the 2008 election, was a newly
formed political party that had roots in various local
independent parties around the state, including those
from Danbury and Waterbury. Thus, the record amply
supports the trial court’s findings of ‘‘numerous indica-
tors that the plaintiffs have waived their right to contest
the validity of the 2010 bylaws.’’ For example, the trial
court properly credited testimony by Telesca and Mer-
tens in finding that that Telesca and Fand ‘‘actively
worked together starting in 2008 to create a statewide
Independent Party in 2008 by petitioning to get Nader
ballot access for the office of [the] president of the
United States. Both Fand and Telesca filed a joint ED-
601 party designation form on behalf of the Independent
Party on May 5, 2008.’’20 (Footnote omitted.) After Nader
received the requisite 1 percent of the vote, ‘‘Telesca
and Mertens then began drafting bylaws for the new
statewide party in an effort to comply with § 9-374.
They sent the bylaws they drafted to local Independent
Party town committee chairs, 21 and arranged for a state-
wide party meeting/caucus to vote on the proposed
bylaws.’’ (Footnote added.) As the trial court found,
Telesca and Iorio ‘‘met personally with Fand to discuss
the proposed bylaws; Fand did not object to the planned
meeting, nor did he object to the idea of creating new
bylaws for the statewide party or to the bylaws them-
selves. After the bylaws were unanimously adopted at
the March 20, 2010 party meeting and later filed with
the [Secretary], neither Fand nor any other member of
the Danbury faction objected to them,’’22 either at the
meeting or after they were filed with the Secretary.
  ‘‘Moreover, when the Independent Party held a cau-
cus on August 21, 2010, to endorse candidates for vari-
ous offices pursuant to the 2010 bylaws, Fand and other
members of the Danbury faction attended the meeting
and did not question or object to their use. In addition,
both Fand and LaFrance, two-thirds of the [Danbury
faction], signed the endorsement form filed with the
Waterbury town clerk and the [Secretary] along with
Telesca, which specified the candidates that the Inde-
pendent Party had endorsed for the 2010 elections at
the August 21 meeting.’’ The 2010 bylaws also governed
the 2011 municipal election cycle, with no objection by
Fand or the Danbury faction. ‘‘Fand and others in the
Danbury faction also used the 2010 bylaws to govern
[statewide] nominations/endorsements for the 2010,
2012 and 2014 election cycles without any objection,’’
including the presidential election in 2012.
   As the trial court found, Fand and the Danbury faction
‘‘did not call the legitimacy of the 2010 bylaws into
question until sometime in 2012 when [Fand and Tel-
esca] first disagreed about the nomination of Mark
Boughton, the Republican mayor of Danbury, who was
hoping for the endorsement of the Independent Party
in connection with his gubernatorial ambitions in 2012.’’
Accordingly, the trial court found that ‘‘there is nothing
in the law that prevented Telesca from filing the 2010
bylaws with the [Secretary], and that the plaintiffs’
knowledge about the drafting and adoption of such
bylaws and their failure to object demonstrate their de
facto acceptance of them.’’ We conclude that the trial
court did not commit clear error in finding, with respect
to the special defense of waiver, that ‘‘the defendants
have established by a preponderance of the evidence
submitted in this case that the plaintiffs have waived
any right they may have had to challenge the validity
of the 2010 bylaws.’’
                             C
                  Constitutional Claims
   The plaintiffs next argue that the trial court’s decision
violated the parties’ rights under the first amendment
to the United States constitution and article first, § 14,
of the Connecticut constitution by directing the Secre-
tary to accept only those Independent Party nomina-
tions ‘‘made pursuant to the 2010 bylaws . . . .’’ They
contend that this order is an improper interference with
the Independent Party’s right to choose its candidates
in accordance with its own desires and hurts the party
by depriving the Danbury faction of the right to make
an endorsement even when the Waterbury faction has
not made a competing endorsement, thus adversely
affecting the entire party’s chance to maintain the ballot
line for future elections. In response, the defendants
contend, inter alia, that this claim is unreviewable
because the plaintiffs did not raise it before the trial
court. The defendants also argue that the trial court’s
‘‘disposition of the parties’ dispute [with an order to
the Secretary] was a necessary and appropriate judicial
action’’ to which the plaintiffs had agreed at trial,
because they named her as a defendant and explained
to the trial court the necessity of an order directed to
the Secretary given her office’s long established policy
of not accepting a minor party’s nomination for an office
when there is a conflicting nomination under the same
party designation. We agree with the defendants and
conclude that the plaintiffs waived their constitutional
claim by inducing any claimed error.
   The plaintiffs’ failure to raise their constitutional
claim before the trial court ordinarily would not be fatal
to appellate review, insofar as we could consider it
under the bypass doctrine of State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989).23 See, e.g., Gleason v.
Smolinski, 319 Conn. 394, 402 n.10, 125 A.3d 920 (2015)
(Golding doctrine applies in civil cases); see also State
v. Elson, 311 Conn. 726, 750–51, 91 A.3d 862 (2014)
(Golding review is available when record is adequate
and claim fully briefed, even without specific invocation
of doctrine or acknowledgment of unpreserved nature
of claim).
   It is well settled, however, that Golding review is not
available when the claimed constitutional error has
been induced by the party claiming it. See, e.g., State v.
Coward, 292 Conn. 296, 305, 972 A.2d 691 (2009); State
v. Cruz, 269 Conn. 97, 106–107, 848 A.2d 445 (2004). ‘‘[A]
party cannot take a path at trial and change tactics on
appeal.’’ (Internal quotation marks omitted.) State v.
Martone, 160 Conn. App. 315, 327, 125 A.3d 590, cert.
denied, 320 Conn. 904, 127 A.3d 187 (2015). ‘‘[T]he term
induced error, or invited error, has been defined as [a]n
error that a party cannot complain of on appeal because
the party, through conduct, encouraged or prompted
the trial court to make the [allegedly] erroneous ruling.
. . . It is well established that a party who induces an
error cannot be heard to later complain about that error.
. . . This principle bars appellate review of induced
nonconstitutional error and induced constitutional
error. . . . The invited error doctrine rests [on princi-
ples] of fairness, both to the trial court and to the oppos-
ing party. . . . [W]hether we call it induced error,
encouraged error, waiver, or abandonment, the result—
that the . . . claim is unreviewable—is the same.’’
(Citations omitted; internal quotation marks omitted.)
Id., 328.
   Our review of the record leads us to conclude that
the plaintiffs induced the claimed constitutional error
in this case by naming the Secretary as a defendant
and seeking an order directed to her. In their posttrial
memorandum of law, the plaintiffs explained that the
Secretary ‘‘remains as the first named [d]efendant for
two reasons. First, the [Secretary] practices a long-
standing policy of not accepting a candidate’s nomina-
tion to office by a minor party when the [Secretary’s]
office receives a conflicting nomination with the same
minor party designation for a given office. Therefore,
the [trial court’s] granting [of the plaintiffs’] third prayer
for relief will compel the [Secretary] to recognize nomi-
nations from the plaintiffs as the valid nominations from
the Independent Party, invalidating conflicting ones by
[the defendants] or otherwise. Second, without the third
prayer for relief, the [Secretary]—by enforcing its long-
standing policy—stands positioned to cause the plain-
tiffs irreparable harm. This harm has been caused in at
least the last three . . . state election cycles.’’ (Foot-
note omitted.) The relief granted to the defendants,
namely, a declaration that they, rather than the plain-
tiffs, are the ‘‘rightful’’ officers of the Independent Party,
with the 2010 bylaws controlling, and an order that the
Secretary ‘‘recognize the above and to treat nominations
and endorsements made pursuant to [the] 2010 bylaws
as nominations and endorsements of the Independent
Party of Connecticut,’’ is simply a mirror image of that
requested by the plaintiffs. Accordingly, because we
consider the alleged constitutional errors to have be
induced by the plaintiffs’ own litigation tactics, we
decline to review those claims.
                              D
                Amendment of Pleadings
   The plaintiffs’ final claim is that the trial court abused
its discretion by granting the defendants’ request to
amend their answer to add special defenses and coun-
terclaims after the close of evidence. In response, the
defendants contend that the plaintiffs were not preju-
diced by the amendment, insofar as they have not identi-
fied anything that they would have done differently
had the amendment either not been permitted or made
earlier, and observe that the plaintiffs did not seek a
continuance to address any new factual issues. The
defendants rely on Dow & Condon, Inc. v. Brookfield
Development Corp., 266 Conn. 572, 833 A.2d 908 (2003),
and emphasize that the amended pleading did not
change any of the factual issues in the case, and that any
changes were purely questions of law that the plaintiffs
could address in posttrial briefing. We agree with the
defendants and conclude that the trial court did not
abuse its discretion by allowing them to amend their
answer.
   The record reveals the following additional relevant
facts and procedural history. On October 10, 2017, on
the eve of trial, the defendants sought permission to
file an amended answer, including four special defenses
and a counterclaim. The original answer did not include
any special defenses or counterclaims. The proposed
amended answer asserted the following special
defenses: (1) the plaintiffs ‘‘lack standing to file and
prosecute this action’’; (2) the plaintiffs ‘‘have ratified
the actions of the defendants in filing bylaws for the
Independent Party of Connecticut in 2010 or have
waived any right they might have had to challenge it’’;
(3) the ‘‘purported bylaws [of 1987 and 2006] violate
rights of free of association [under] the first amendment
[and] the Connecticut Constitution’’; and (4) the 2006
bylaws were adopted without authority and therefore
invalid. The defendants also filed a counterclaim seek-
ing a declaratory judgment ‘‘that they are [the] rightful
officers of the Independent Party of Connecticut [and]
that the individual plaintiffs . . . are not . . . .’’ The
plaintiffs objected to the request, and the trial court
considered argument on the proposed amendment on
October 11, 2017, which was the first day of trial.24 The
trial court held the defendants’ motion in abeyance
and, after the close of evidence, indicated that it would
overrule the plaintiffs’ objection and permit the amend-
ment.
   ‘‘While our courts have been liberal in permitting
amendments . . . this liberality has limitations.
Amendments should be made seasonably. Factors to
be considered in passing on a motion to amend are the
length of the delay, fairness to the opposing parties
and the negligence, if any, of the party offering the
amendment. . . . The motion to amend is addressed
to the trial court’s discretion which may be exercised
to restrain the amendment of pleadings so far as neces-
sary to prevent unreasonable delay of the trial. . . .
Whether to allow an amendment is a matter left to the
sound discretion of the trial court. This court will not
disturb a trial court’s ruling on a proposed amendment
unless there has been a clear abuse of that discretion.
. . . It is the [appellant’s] burden to demonstrate that
the trial court clearly abused its discretion. . . . If an
amendment is allowed at trial and the opponent wants
to raise an abuse of discretion issue on appeal, he
should immediately move for a continuance in the trial
in order to defend against the new issue. . . . Under
certain circumstances, the trial court may allow an
amendment to plead an additional special defense even
after judgment has entered.’’ (Citations omitted; inter-
nal quotation marks omitted.) Dow & Condon, Inc. v.
Brookfield Development Corp., supra, 266 Conn. 583–84.
   In considering whether a trial court has abused its
discretion ‘‘in granting or denying a request to amend
a [pleading] during or after trial,’’ we recognize that
‘‘the trial court has its unique vantage point in part
because it is interpreting the . . . allegations not in a
vacuum, but in the context of the development of the
proceedings and the parties’ understanding of the mean-
ing of those allegations. Similarly, prior to trial, in light
of discovery, pretrial motions or conferences, a trial
court may have a different context for the allegations
than what is evident to an appellate court.’’ Dimmock
v. Lawrence & Memorial Hospital, Inc., 286 Conn. 789,
799 n.4, 945 A.2d 955 (2008).
  We conclude that the trial court did not abuse its
discretion in allowing the late amendment to the defen-
dants’ answer because it did not prejudice the plaintiffs.
In their reply brief, the plaintiffs posit only that they
were injured by the late amendment because the trial
court ‘‘ultimately found in favor of the defendants on
one special defense [of waiver] and on their counter-
claim. The injury is that the trial court could not have
found waiver or found in favor of the defendants on
their counterclaim if the court had not permitted the
amendment.’’ Beyond the obviously adverse result of
losing, however, the plaintiffs do not indicate that the
trial court’s decision to permit the amendment
adversely affected the process. Specifically, they do not
argue that they would have litigated the case differently
had the trial court not permitted the amendment, or that
they were deprived of any additional time necessary
to respond to the amendment. Indeed, the trial court
specifically afforded the plaintiffs fourteen days to file
any necessary responsive pleading, in addition to post-
trial briefing. See Dow & Condon, Inc. v. Brookfield
Development Corp., supra, 266 Conn. 584 (The court
noted that no prejudice resulted from allowing the inclu-
sion of a special defense claiming a violation of state
regulations because the plaintiff did not seek a continu-
ance, and ‘‘the new affirmative defense did not inject
any new factual issues into the case, but instead raised
a purely legal issue. The plaintiff had the opportunity
to address that issue fully in its posttrial brief to the
court, which was filed nearly one month after trial.
Finally . . . the trial court would have been obligated
to consider the effect of the regulation on the enforce-
ability of the cobrokerage agreement even if it had not
been raised as a special defense.’’); Burton v. Stamford,
115 Conn. App. 47, 61–62, 971 A.2d 739 (declining to
find that trial court abused its discretion by permitting
late amendment of complaint when key factual issues
remained same despite new theory of liability that
would have required changes to jury instructions), cert.
denied, 293 Conn. 912, 978 A.2d 1108 (2009).
   Nor do the plaintiffs indicate that the late ‘‘amend-
ment . . . confuse[d] the issues in the case . . . .’’
Travelers Casualty & Surety Co. of America v. Nether-
lands Ins. Co., 312 Conn. 714, 759, 95 A.3d 1031 (2014);
cf. LaFrance v. Lodmell, 322 Conn. 828, 847–48, 144
A.3d 373 (2016) (it was not abuse of discretion to deny
defendant permission to amend cross complaint and
related defenses at ‘‘late stage’’ when amendment
‘‘would have raised many complex issues, which would
have required motions and discovery’’ that ‘‘would have
significantly delayed the trial and prejudiced the plain-
tiff’’). This suggests, then, that the late amendment to
the answer did not prejudice the plaintiffs. Accordingly,
we conclude that the trial court did not abuse its discre-
tion by permitting the late amendment to the defen-
dants’ answer.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     Duff is the chairman of the Independent Party of CT—State Central,
LaFrance is its treasurer, and Palanzo is its secretary and deputy treasurer.
Although the previous chairman, John L. Dietter, was originally a plaintiff
in the present action, he died in November, 2016. LaFrance and Palanzo
later appointed Duff to the position of chairman, and, shortly thereafter,
the trial court granted a motion substituting Duff as a plaintiff. We note
that, notwithstanding this substitution, the plaintiffs’ appeal form in the
present case continues to identify Dietter as chairman. The record reflects
that this is nothing more than a scrivener’s error. Cf. State v. Zillo, 124
Conn. App. 690, 691 n.1, 5 A.3d 996 (2010).
   2
     The plaintiffs appealed from the judgment of the trial court to the Appel-
late Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1. See also footnote 1 of this
opinion. We then ordered, sua sponte, that this appeal ‘‘be considered on
an expedited basis,’’ and set a briefing and argument schedule accordingly.
   3
     For the sake of simplicity, we hereinafter refer to Merrill as the Secretary
and to Telesca and Frank, collectively, as the defendants.
   4
     General Statutes § 51-183b provides: ‘‘Any judge of the Superior Court
and any judge trial referee who has the power to render judgment, who has
commenced the trial of any civil cause, shall have power to continue such
trial and shall render judgment not later than one hundred and twenty days
from the completion date of the trial of such civil cause. The parties may
waive the provisions of this section.’’
   5
     General Statutes § 9-374 provides in relevant part: ‘‘In the case of a minor
party, no authority of the state or any subdivision thereof having jurisdiction
over the conduct of any election shall permit the name of a candidate of
such party for any office to be printed on the official ballot unless at least
one copy of the party rules regulating the manner of nominating a candidate
for such office has been filed in the office of the Secretary of the State at
least sixty days before the nomination of such candidate. In the case of a
minor party, the selection of town committee members and delegates to
conventions shall not be valid unless at least one copy of the party rules
regulating the manner of making such selection has been filed in the office
of the Secretary of the State at least sixty days before such selection is
made. A copy of local party rules shall forthwith be also filed with the town
clerk of the municipality to which they relate. Party rules shall not be
effective until sixty days after the filing of the same with the Secretary of
the State. . . . The term ‘party rules’ as used in this section includes any
amendment to such party rules. When any amendment is to be filed as
required by this section, complete party rules incorporating such amendment
shall be filed, together with a separate copy of such amendment.’’
   6
     In addition to the principal issues, the plaintiffs also claim that the trial
court improperly (1) determined that it was not bound by an earlier decision
of the Superior Court in Independent Party of Connecticut v. Dietter, Supe-
rior Court, judicial district of Waterbury, Docket No. CV-XX-XXXXXXX-S (Sep-
tember 28, 2012), (2) found that they had waived their right to challenge
the 2010 bylaws, (3) issued an order that violated the parties’ constitutional
rights, and (4) allowed the defendants to amend their answer to assert a
counterclaim and special defenses. We conclude that these additional claims
lack merit. See part III of this opinion.
   7
     As the trial court noted, a form ED-601 ‘‘is required to be filed with the
[Secretary] to reserve a party designation in any race where a candidate
must petition to get on the ballot. See General Statutes §§ 9-353b and 9-
453u. A reservation of party designation may only be filed for a race in
which another similarly named party has not already filed such a form.’’
   8
     General Statutes § 9-372 (6) provides: ‘‘ ‘Minor party’ means a political
party or organization which is not a major party and whose candidate for
the office in question received at the last-preceding regular election for such
office, under the designation of that political party or organization, at least
one per cent of the whole number of votes cast for all candidates for such
office at such election . . . .’’
   9
     See Price v. Independent Party of CT—State Central, 323 Conn. 529,
543, 147 A.3d 1032 (2016) (single justice proceeding before Palmer, J.,
dismissing Waterbury faction’s motion for permeant injunction, in connec-
tion with Independent Party nomination for United States Senate, for lack
of jurisdiction because ‘‘officials administering minor party caucuses are not
‘election official[s]’ for purposes of [General Statutes] § 9-323’’); Independent
Party of CT—State Central v. Telesca, Superior Court, judicial district of
Danbury, Docket No. CV-XX-XXXXXXX-S (August 4, 2014) (stipulation between
parties regarding conflicting candidate endorsements for 2014 election);
Independent Party of Connecticut v. Dietter, Superior Court, judicial district
of Waterbury, Docket No. CV-XX-XXXXXXX-S (September 28, 2012) (withdrawn
by Waterbury faction after denial of motion for temporary order of
mandamus).
   10
      We note that none of the parties challenges the court’s subject matter
jurisdiction over this case under the political question doctrine, and, having
considered the issue sua sponte; see, e.g., Soracco v. Williams Scotsman,
Inc., 292 Conn. 86, 91, 971 A.2d 1 (2009); we agree with the trial court’s
conclusion that, although this case is an intraparty dispute, its resolution
‘‘required [the court] to interpret § 9-374 and related provisions to determine
which bylaws govern the Independent Party’s nomination procedures for
candidates for public office, which is the central dispute between the parties.
. . . [S]uch issues of statutory interpretation are regularly entertained by
the [court] and are well within its jurisdiction.’’ See Nielsen v. Kezer, 232
Conn. 65, 76, 652 A.2d 1013 (1995) (The court concluded that the political
question doctrine did not preclude judicial resolution of an intraparty dispute
because ‘‘the plaintiffs’ claims present no special obstacles to judicial ascer-
tainment and application of appropriate standards for resolving them, and
adjudication of the claims does not require judicial policy-making properly
left to another branch of government. On the contrary, the controversy raises
issues of constitutional and statutory interpretation of the kind regularly
entertained by courts.’’); see also id., 77 n.19 (‘‘We recognize, of course, that
the issues raised by the plaintiffs’ action relate to activities that are at the
heart of our political process. Nonetheless, the mere fact that the suit seeks
protection of a political right does not mean it presents a political question.
. . . The doctrine of which we treat is one of political questions, not one
of political cases.’’ [Citation omitted; internal quotation marks omitted.]).
   11
      The court also observed that ‘‘there is no evidence that any other local
party adhered to the 2006 bylaws or that the [Danbury faction] actually
sought to impose the will of its three member state central committee
beyond [Danbury]. Although the [Danbury faction] may have won the race
to the [Secretary’s] office and referred to themselves by a name which
included the designation ‘State Central,’ that is not enough to anoint them
as the governing body of the Independent Party post-2008.’’ The court
observed that the ‘‘designation ‘State Central’ has no real significance in
the organization or operation of a minor party. It is simply a name chosen
by the [Danbury faction] and carries with it no special status. For reasons
previously stated in the findings of fact, there is no indication that [the
Danbury faction] has statewide reach although they continue to claim that
they are the true governing entity of the statewide Independent Party.’’
   12
      The trial court also rejected the plaintiffs’ argument that the 2010 bylaws
afford the Independent Party statewide status only for particular offices,
emphasizing that ‘‘nothing in § 9-374 or any other statute concerning minor
parties states that bylaws must be repeatedly filed every time a minor party
candidate achieves 1 percent of the vote for any office, unless those bylaws
are amended.’’
   13
      We note that significant motions practice continued before the trial court
subsequent to the commencement of appellate proceedings, as numerous
candidates for the state House of Representatives sought to intervene in
the present case and otherwise protect their rights with respect to the
judgment of the trial court as it affected the Independent Party’s endorse-
ments for the 2018 election, ultimately leading them to file a writ of error
under Docket Number SC 20160. A detailed discussion of those additional
facts and procedural history is set forth in a separate opinion of this court
pertaining to that writ of error, which is also released today. See Independent
Party of CT—State Central v. Merrill, 330 Conn. 729,              A.3d      (2019).
   14
      We recognize that the legislature ‘‘clear[ly]’’ intended § 51-183b ‘‘to place
the onus on judges to decide cases in a timely fashion. . . . [A]s a practical
matter, there is nothing that counsel can do to require the trial judge to
comply with [§ 51-183b]. . . . Thus, the statute . . . attempts to balance
judicial expediency with fairness to the parties and to reduce delays over
which counsel have little, if any, control. . . . The salutary effect of [§ 51-
183b] is to compel diligence and a prompt decision on the part of the judge
who tried the case, and to avoid manifest disadvantages attendant on long
delay in rendering judgment.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) Foote v. Commissioner of Correction, supra, 125
Conn. App. 304–305; see also Connecticut Light & Power Co. v. Costle, 179
Conn. 415, 420, 426 A.2d 1324 (1980); Gordon v. Feldman, 164 Conn. 554,
556–57, 325 A.2d 247 (1973).
   We also acknowledge that compliance with the 120 day mandate of § 51-
183b while rendering a comprehensive decision is sometimes difficult, espe-
cially in relatively complex cases, given the scheduling demands placed on
our trial judges, who are often left to their own devices without the aid of
legal research assistance. Given the lack of a clearly articulated claim in
the present appeal that the trial court abused its discretion by ordering
supplemental briefing and argument on the jurisdictional question subse-
quent to the plaintiffs’ refusal to extend the deadline, we leave to another
day the question of whether a trial court could ever abuse its discretion by
requesting supplemental briefs or argument on any relevant question shortly
before the expiration of the 120 day period.
   15
      General Statutes § 9-453u provides: ‘‘(a) An application to reserve a party
designation with the Secretary of the State and to form a party designation
committee may be made at any time after November 3, 1981, by filing in
the office of the secretary a written statement signed by at least twenty-
five electors who desire to be members of such committee.
   ‘‘(b) The statement shall include the offices for which candidates may
petition for nomination under the party designation to be reserved but shall
not include an office if no elector who has signed the application is entitled
to vote at an election for such office.
   ‘‘(c) The statement shall include the party designation to be reserved
which (1) shall consist of not more than three words and not more than
twenty-five letters; (2) shall not incorporate the name of any major party;
(3) shall not incorporate the name of any minor party which is entitled to
nominate candidates for any office which will appear on the same ballot
with any office included in the statement; (4) shall not be the same as any
party designation for which a reservation with the secretary is currently in
effect for any office included in the statement; and (5) shall not be the word
‘none’, or incorporate the words ‘unaffiliated’ or ‘unenrolled’ or any similarly
antonymous form of the words ‘affiliated’ or ‘enrolled’.
   ‘‘(d) The statement shall include the names of two persons who are
authorized by the party designation committee to execute and file with
the secretary statements of endorsement required by section 9-453o and
certificates of nomination as required by section 9-460.
   ‘‘(e) The secretary shall examine the statement, and if it complies with
the requirements of this section, the secretary shall reserve the party designa-
tion for the offices included in the statement and record such reservation
in the office of the secretary. The reservation shall continue in effect from
the date it is recorded until the day following any regular election at which
no candidate appears on the appropriate ballot for that office under that
party designation.’’
   16
      The plaintiffs argue that this reading of the statutory scheme is unwork-
able because it means that a minor party must refile its rules with the
Secretary each time that party’s candidate receives 1 percent of the vote
for a particular office, thereby affording it party status for that office for
the next election. The defendants appear to disagree, insofar as they argue
that the 1 percent of the vote received by Nader in 2008 rendered the
Independent Party a statewide party, meaning that the 2010 bylaws filed
with the Secretary are effective for other statewide offices, such as governor
and United States senator. Although the trial court determined that such
refiling was not necessary, we agree with the plaintiffs that their reading
requiring refiling better accords with the plain language of the statute, insofar
as it links minor party status to specific ‘‘office[s].’’ General Statutes § 9-
374. We disagree, however, with the plaintiffs’ conclusory claim in their
reply brief that this reading would create ‘‘bedlam’’ in the Secretary’s office.
We have every confidence that the Secretary will be able to implement this
reading on an administrative level, such as by the promulgation of new
forms indicating the continued acceptance and utilization of previously filed
party rules, each time a political party receives minor party status for a
particular office.
   17
      Judge Taylor further stated that, in ‘‘reviewing the language of . . . § 9-
374 regarding the nomination of candidates by minor parties, the court sees
no inconsistency between the plain meaning of the statute and the 2006
[bylaws], currently followed by the [Danbury faction]. Further, the [Water-
bury faction] neither followed the amendment procedure of the 2006
[bylaws] nor an applicable statute in the adoption of the 2010 [bylaws].
Therefore, the [Waterbury faction] has not shown that it has a clear legal
right to the placement by the [Secretary] of its nominees on the ballot line
reserved for the Independent Party of Connecticut, in the face of different
nominees from the [Danbury faction].’’ Independent Party of Connecticut
v. Dietter, supra, Superior Court, Docket No. CV-XX-XXXXXXX-S.
   18
      This emphasis on finality is consistent with the public policies underlying
the preclusion doctrines, which are ‘‘the interests of the defendant and of
the courts in bringing litigation to a close . . . and the competing interest
of the plaintiff in the vindication of a just claim. . . . These [underlying]
purposes are generally identified as being (1) to promote judicial economy
by minimizing repetitive litigation; (2) to prevent inconsistent judgments
which undermine the integrity of the judicial system; and (3) to provide
repose by preventing a person from being harassed by vexatious litigation.
. . . The judicial doctrines of res judicata and collateral estoppel are based
on the public policy that a party should not be able to relitigate a matter
which it already has had an opportunity to litigate. . . . Stability in judg-
ments grants to parties and others the certainty in the management of their
affairs which results when a controversy is finally laid to rest.’’ (Internal
quotation marks omitted.) Cumberland Farms, Inc. v. Groton, 262 Conn.
45, 59, 808 A.2d 1107 (2002).
   19
      Given the lengthy history of the litigation between the parties, the plain-
tiffs also rely by analogy upon the law of the case doctrine, and contend
that these proceedings should be treated, in essence, as a unitary litigation
such that Judge Taylor’s decision was the law of the case with respect to
the force and validity of the 2010 and 2006 bylaws. ‘‘The law of the case
doctrine expresses the practice of judges generally to refuse to reopen what
[already] has been decided . . . . New pleadings intended to raise again a
question of law which has been already presented on the record and deter-
mined adversely to the pleader are not to be favored. . . . [When] a matter
has previously been ruled [on] interlocutorily, the court in a subsequent
proceeding in the case may treat that decision as the law of the case, if it
is of the opinion that the issue was correctly decided, in the absence of some
new or overriding circumstance. . . . A judge should hesitate to change
his own rulings in a case and should be even more reluctant to overrule
those of another judge. . . . Nevertheless, if . . . [a judge] becomes con-
vinced that the view of the law previously applied by his coordinate predeces-
sor was clearly erroneous and would work a manifest injustice if followed,
he may apply his own judgment.’’ (Citations omitted; internal quotation
marks omitted.) Total Recycling Services of Connecticut, Inc. v. Connecticut
Oil Recycling Services, LLC, 308 Conn. 312, 322, 63 A.3d 896 (2013). Here
again, the preliminary nature of the proceedings before Judge Taylor in 2012
defeats the plaintiffs’ reliance on the law of the case doctrine. We agree
with the United States Supreme Court that preliminary injunctions, which
are akin to the temporary order of mandamus at issue here, are often issued
with ‘‘haste’’ and are ‘‘customarily granted on the basis of procedures that
are less formal and evidence that is less complete than in a trial on the
merits. A party thus is not required to prove his case in full at a [preliminary
injunction] hearing . . . and the findings of fact and conclusions of law
made by a court granting a preliminary injunction are not binding at trial
on the merits . . . .’’ (Citations omitted.) University of Texas v. Camenisch,
supra, 451 U.S. 395. Accordingly, we decline to treat the preliminary decision
by Judge Taylor—which was expressly preliminary and expedited—as the
law of this case.
   20
      Telesca testified that cooperation between him and Fand actually began
in 2006, when they jointly signed a form ED-601 seeking a party designation
for every single statewide race but did not receive enough votes to afford
them minor party status for those offices in subsequent years.
   21
      Telesca testified that his goal was ‘‘to unify the party, not just Danbury,
but Waterbury, Watertown, Winsted, Milford, all the other regional parties
that were around. And [he] tried to get everybody to come together to
create a statewide party.’’ Similarly, Mertens testified that they modeled
their collaborative approach after that taken by the Green Party to combine
local organizations into a statewide party under a single set of bylaws.
   22
      Telesca testified that, with respect to the 2008 election, he believed that
‘‘[d]ifferent rules’’ governed ‘‘different areas of the state,’’ and emphasized
his belief that the 2006 bylaws ‘‘didn’t apply to us’’ because they ‘‘were not
my bylaws,’’ and that he did not look to them as a ‘‘guide’’ for drafting the
2010 bylaws. Telesca also testified that he had voiced his objection to the
2006 bylaws, particularly the portion allowing nonmembers to vote in party
proceedings, to Fand, Dietter, and LaFrance, and that he told ‘‘Fand in 2008
that we would never live under those bylaws. And if we got a party together,
we had to create a new set of bylaws, and he agreed.’’ On redirect examina-
tion, Telesca emphasized his belief that ‘‘there [weren’t] any rules in 2010
until we created them’’ and that they were not in any way bound by the
2006 bylaws, even though they had previously been filed with the Secretary.
   23
      We review unpreserved constitutional claims pursuant to Golding, under
which ‘‘a defendant can prevail on a claim of constitutional error not pre-
served at trial only if all of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the claim is of constitutional
magnitude alleging the violation of a fundamental right; (3) the alleged
constitutional violation . . . exists and . . . deprived the defendant of a
fair trial; and (4) if subject to harmless error analysis, the state has failed
to demonstrate harmlessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these conditions, the
defendant’s claim will fail.’’ (Emphasis in original; internal quotation marks
omitted.) State v. Holley, 327 Conn. 576, 590 n.8, 175 A.3d 514 (2018); see
also In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015) (modifying
Golding’s third prong).
   24
      Counsel for the defendants explained to the trial court that he filed the
amended answer and counterclaim late because he was not ‘‘involved in
the case at the time when the complaint was filed,’’ and became involved
in the case shortly before trial because the defendants’ previous attorney
had been suspended from the practice of law. He argued that the proposed
amended answer and counterclaim would not affect the development of the
record at trial and emphasized that he did not intend for the ‘‘allegations
of the complaint and the allegations of the answer to be materially different’’
or change the issues in the case, and that the new pleading was intended
‘‘to clean things up . . . .’’